o f f i c e o f t h e c h i e f c o u n s e l - department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-120497-10 uil ---------------------- -------------------- ------------------------- dear ------------- i am responding to your telephone call to senator sherrod brown you asked why sec_179 deductions have dropped this year from last year and if the congress plans to extend sec_179 which expires next year senator brown wrote to us on your behalf and asked us to respond directly to you the sec_179 deduction allows a taxpayer to recover all or part of the cost of certain qualifying property up to a limit by deducting the cost in the year the taxpayer places the property in service the taxpayer can elect the sec_179 deduction instead of recovering the property’s cost by taking depreciation_deductions however the total amount a taxpayer can elect to deduct under sec_179 is subject_to certain limitations the economic stimulus act of increased the maximum total amount that a taxpayer could elect to deduct under sec_179 to dollar_figure for qualifying property placed_in_service for taxable years that began in and on date the congress enacted the hiring incentives to restore employment act of hire_act which in effect extends the availability of the dollar_figure amount to qualifying property placed_in_service in taxable years beginning in without the hire_act the dollar_figure amount would have decreased to dollar_figure for taxable years beginning after sec_179 provides that the maximum total amount for the sec_179 deduction will be dollar_figure currently no proposed_legislation is pending that would extend the dollar_figure amount to those taxable years however each year the congress considers whether or not to extend the sections of the internal_revenue_code with expiration dates like sec_179 conex-120497-10 i hope my response is helpful if we can assist you further please contact ----------- ------ ----------- identification_number ----------------- at -------------------- sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax accounting cc the honorable sherrod brown attention --------------------
